Citation Nr: 1202045	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  00-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.  

2.  Entitlement to a disability rating in excess of 10 percent for patellar tendon insertional tendonitis of the right knee.  

3.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to service connection for defective vision to include as secondary to migraine headaches.  

6.  Entitlement to service connection for degenerative joint disease of the hands and neck.  

7.  Entitlement to service connection for muscle spasm of the neck, arms, back, fingers, toes, and legs.  

8.  Entitlement to service connection for peripheral and polyneuropathy.  

9.  Entitlement to service connection for tumor over nerve in brain.  

10.  Entitlement to service connection for hearing loss. 

11.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a nervous condition.  

12.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for alcohol dependency.

13.  Entitlement to service connection for bipolar disorder.  

14.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right thigh disability.  

15.  Entitlement to service connection for hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November and December 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a March 2006 decision, the Board denied entitlement to a disability rating in excess of 30 percent for migraine headaches, denied entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee, and denied entitlement to a disability rating in excess of 20 percent for lumbosacral strain.  The Veteran appealed the Board's March 2006 decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2007 order, granted a Joint Motion for Remand, vacating the March 2006 decision.  

In October 2007, the Board remanded the case for further development.  As a preliminary matter, the Board finds that the remand directives have been completed, and, thus, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

A hearing was held on June 12, 2003, in Montgomery, Alabama, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The Board observes that the Veteran was notified by a letter from the Board that the undersigned Veterans Law Judge retired and asked if he desired to appear at a hearing before another Veterans Law Judge.  In a July 2011 response, the Veteran identified that he wished to appear at a hearing before a Veterans Law Judge via video conference at his local RO.  However, the Veteran was mistakenly notified that the undersigned Veterans Law Judge had retired.  Thus, the Veteran was sent a corrective letter that stated that the Veterans Law Judge had not retired and asked whether the Veteran still desired to appear at a hearing.  The Veteran submitted a response in October 2011 and stated that he did not wish to appear at a hearing.  Therefore, the Veteran's hearing request is withdrawn.  

The Veteran submitted a statement to the RO in 2010, noting that he no longer wished to be represented by his private representative.  In a February 2011 statement, addressed to the U.S. Department of Veterans Affairs, the Veteran revoked the power of attorney.  The representative submitted a motion to withdraw as the Veteran's representative to the Board in July 2011.  There is no valid power of attorney currently in the claims file.  Hence, the Board will treat the Veteran as if he is representing himself.

The issues of entitlement to a disability rating in excess of 30 percent for migraine headaches, entitlement to a disability rating in excess of 10 percent for patellar tendon insertional tendonitis of the right knee,  entitlement to a TDIU, entitlement to service connection for defective vision to include as secondary to migraine headaches, entitlement to service connection for degenerative joint disease of the hands and neck, entitlement to service connection for muscle spasm of the neck, arms, back, fingers, toes, and legs, entitlement to service connection for peripheral and polyneuropathy, entitlement to service connection for tumor over nerve in brain, entitlement to service connection for hearing loss, whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a nervous condition, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for alcohol dependency.
entitlement to service connection for bipolar disorder, whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right thigh disability and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's lumbosacral strain has not been shown to be severe with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

3.  The Veteran's lumbosacral spine is not productive of severe limitation of motion, forward flexion of the thoracolumbar spine 30 degrees or less, or of favorable ankylosis of the entire thoracolumbar spine. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5235-5243, 5292, 5295 (2001-2011)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent letters in August 2006 and October 2009 which notified him that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letters also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  Specifically, he was informed of the types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The Veteran was also notified as to the assignment of disability ratings and effective dates.  The Board recognizes that the Veteran did not receive the notice letters prior to the rating decision on appeal.  However, the Veteran's claim was readjudicated in the April 2011 Supplemental Statement of the Case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Thus, VA cured any defect in the notice before the case was transferred to the Board on appeal, and no prejudice to the Veteran will result in proceeding with the issuance of a final decision.  In addition, the Board also complied with the October 2007 remand directives by sending a new notification letter in October 2009.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, private treatment records, Social Security Administration (SSA) records and by affording VA examinations.  In accordance with the October 2007 remand directives, the RO secured SSA records and obtained updated VA treatment records.  Therefore, the remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Veteran was afforded VA examinations in November 2000, August 2005, April 2007, and June 2009.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they were based on physical examinations of the Veteran and provide the medical information needed to address the rating criteria relevant to the issue on appeal.  The Board acknowledges the Veteran's statement submitted in May 2011.  The Veteran requested a new VA examination to determine the seriousness of his disability.  However, the Veteran did not allege that his service-connected lumbosacral strain worsened since his last VA examination.  See 38 C.F.R. § 3.159 (2011); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  See also Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ('Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.').  There is sufficient evidence, already of record, to fairly decide the claim insofar as determining the severity of the Veteran's disability in relation to the schedular requirements.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the 'present level' of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is currently assigned a 20 percent disability rating for his lumbosacral strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board notes that during the pendency of this appeal, VA issued new schedular criteria for rating intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which became effective September 23, 2002.  However, as there is no medical evidence of intervertebral disc syndrome related to the Veteran's service-connected lumbosacral strain, such amendment is not relevant to the instant appeal.  VA subsequently amended the rating schedule again for evaluating disabilities of the spine, contained in 38 C.F.R. § 4.71a, which became effective on September 23, 2003.  The new criteria for evaluating service-connected spine disabilities are codified at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  However, the Board notes that consideration under the revised schedular criteria should not be undertaken before such criteria became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  This is, for any date prior to September 23, 2002 and September 23, 2003, neither the RO nor the Board could apply the revised rating schedule.  

The Veteran was notified of these regulation changes in the October 2005 supplemental statement of the case.  Thus, the Board's decision to proceed in adjudicating this claim does not, therefore, prejudice the Veteran in the disposition thereof.  See Bernard, 4 Vet. App. At 393-94.  

Under Diagnostic Code 5295, a 20 percent disability rating is contemplated for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent disability rating is warranted for a severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

Further, prior to September 23, 2003, Diagnostic Code 5292 provided for ratings based on limitation of motion of the lumbar spine.  When such limitation of motion is moderate, a 20 percent disability rating is warranted.  When limitation of motion is severe, a 40 percent disability rating is warranted.  The maximum rating under code 5292 is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees, but no greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).  See also 38 C.F.R. § 4.71a, Plate V (2011).

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).

The VA treatment records reveal that the Veteran has reported chronic pain in the spine and limited range of motion.  

The Veteran was afforded a VA examination in November 2000.  It was noted that there was a very slight objective evidence of painful motion when he gets in and out of a chair.  He hesitates a little.  There was no spasm, weakness, or tenderness discerned.  There were no postural abnormalities.  The musculature of the back was good.  The Veteran's knee jerks were 2+ active and equal bilaterally.  The Veteran flexed to the right 29 degrees, flexed to the left 30 degrees, flexed forward 100 degrees, and backward extension was 30 degrees.  The Veteran was diagnosed with degenerative joint disease of the lumbosacral spine with no loss of function due to pain.  

The Veteran was afforded a VA examination in August 2005.  The claims file was reviewed.  The Veteran complained of low back pain and his back being stiff.  He did not complain of weakness or radiation but stated that his hips hurt on both sides.  He has never had surgery on his back.  He gets spasms in his lower back.  He says sometimes it spasms towards his hips and buttocks.  He is not sure what causes it to flare up, but when it flares up with spasm type pain, it can put him out anywhere from a couple of days to a couple of weeks.  He notices that when he lifts or does any physical activity for greater than 45 minutes to an hour, later in the day he will start having painful back spasms.  He takes Methadone, Oxycodone, and Naprosyn.  He has no associated features and symptoms of weight loss, fevers, malaise, dizziness, visual disturbance, numbness, weakness, bladder complaints, bowel complaints or erectile dysfunction.  The Veteran does walk unaided.  He does not use cane, crutches or a walker.  He does not use a brace or any other orthotics.  He can walk five miles which is a round trip to the store and back to his home.  He is not unsteady.  There is no history of falls related to his back/spine condition.  The Veteran's lumbosacral spasm/spine condition sometimes causes him to need help to get out of a low chair, sometimes someone will have to pull him up to help him.  It does not affect eating or toileting.  Sometimes it affects dressing if it is during a flare-up.  Sometimes it will bother him with grooming and bathing because he says if he is trying to lean back with bathing or if he has tried to lean back when he is cutting his hair, he will get a spasm in his back sometimes.  He has no occupation.  He says that it affects his recreational activities and that he cannot bend and cannot reach certain areas.  He does not drive secondary to seizure disorder.  He has not had any periods of incapacitation within the past year.  On physical examination, the spine has normal symmetry and curvature, normal position of the head, normal symmetry and rhythm of spinal motion.  His posture is slightly forward bent.  His gait is limping.  Range of motion of the lumbosacral spine shows forward flexion to 70 degrees limited by pain, extension to 10 degrees limited by pain, left lateral flexion zero to 25 degrees limited by pain, right lateral flexion zero to 20 degrees limited by pain, left lateral rotation zero to 10 degrees limited by pain, and right lateral rotation zero to 10 degrees limited by pain.  There is no additional limitation due to weakness, fatigue, or lack of endurance following repetitive use.  The area where the Veteran has some abnormality of the musculature is around the right paraspinous lumbar area.  There is elevation of the muscles here a little more prominent consistent with his muscle spasm.  There is no tenderness to percussion or palpation of the vertebral bodies themselves.  It is painful to the right of his lower back along the paraspinous muscles from about T12 down to L4.  Negative straight leg raise.  Neurological examination shows normal sensory exam, no atrophy, good tone, good strength, normal deep tendon reflexes 2+.  No pathologic reflexes.  The MRI of February 2005 of the lumbar spine was reviewed.  The impression was listed as mild spondylosis.  The diagnosis was listed as lumbosacral strain.  The Veteran has lumbar spasm present on the right paraspinous muscles and has limitation of motion and pain secondary to spasm of the muscle.  There is no ankylosis.  There are no associated neurologic deformities at this time.  The major functional limitation is secondary to pain at this time.  No additional limitation due to weakness, fatigue, or lack of endurance following repetitive use.  

The Veteran was afforded a VA examination in April 2007.  The claims file was not reviewed, but medical records were reviewed.  There was no history of hospitalization or surgery.  There was a history of trauma to the spine including two remote falls.  There was no history of urinary incontinence, no urinary urgency, no urinary retention requiring catheterization, no urinary frequency.  He did report nocturia.  There was no fecal incontinence, no obstipation, no erectile dysfunction, no numbness, no paresthesias, no leg or foot weakness, no falls, no unsteadiness, no visual dysfunction, no dizziness.  There was no history of fatigue, weakness, or spasms.  The Veteran did report a history of decreased motion, stiffness, and pain over the lumbar area that is chronic with a deep ache and moderate constant pain that occurs daily.  This was not an examination for intervertebral disc syndrome.  On objective examination, there was no spasm, no atrophy, no weakness, and no guarding.  There was pain with motion and tenderness.  The posture of the spine was normal, head position was normal, there was symmetry in appearance, and a normal gait.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  There was no thoracolumbar spine ankylosis.  The Veteran exhibited flexion to 74 degrees with no limitation of motion on repetitive use.  The Veteran exhibited extension from 0 to 21 degrees with no limitation of motion on repetitive use.  The Veteran exhibited left lateral flexion from 0 to 24 degrees with no limitation of motion on repetitive use, right lateral flexion from 0 to 18 degrees with no limitation of motion on repetitive use, left lateral rotation from 0 to 21 degrees with no limitation of motion on repetitive use, right lateral rotation from 0 to 26 degrees with no limitation of motion on repetitive use.  Lasegue's sign was negative.  The diagnosis was listed as chronic lumbosacral strain.  The examiner noted that the lumbosacral strain would have some impact on physical work but would not impact a sedentary position.    

In an October 2008 statement, the Veteran explained that this disability keeps him incapacitated three to four weeks out of a four to five month period.  

The May 2007 VA treatment record shows that the Veteran exhibited flexion to 90 degrees and extension to 35 degrees.  

The Veteran was afforded a VA examination in June 2009.  The Veteran reported daily severe low back pain along with muscle spasms; he has radiating pain to both knees.  Aggravating factors were prolonged standing, stiffness when getting out of bed.  Alleviating factors are Methadone.  There were no flare-ups, pain stays severe.  The standing limitations were 10 minutes.  The Veteran could only walk 1 block due to functional limitations.  The Veteran's back disability has been progressively worse since its onset.  There was no history of neoplasm.  There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, numbness, leg or foot weakness, falls, or unsteadiness.  The Veteran did report experiencing erectile dysfunction and paresthesias.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The Veteran reported constant, aching, severe, daily low back pain with radiating pain to the bilateral lower extremities.  There were no incapacitating episodes of spine disease.  The posture of the spine was normal, head position was normal, and there was symmetry in appearance.  The gait was not normal and antalgic with use of cane.  There was no gibbbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, and no ankylosis.  There was no objective spasm, atrophy, guarding, tenderness, or weakness.  There was pain with motion.  The Veteran exhibited flexion from 0 to 85 degrees, extension from 0 to 20 degrees, left lateral flexion from 0 to 25 degrees, left lateral rotation from 0 to 25 degrees, right lateral flexion from 0 to 25 degrees, and right lateral rotation from 0 to 25 degrees.  There was objective evidence of pain on active range of motion.  There were no additional limitations after three repetitions of range of motion.  Lasegue's sign was negative.  The imaging study results showed mild degenerative changes of the lumbar spine predominantly at L4-5 and L5-S1.  The diagnosis was listed as lumbar spine degenerative disc disease.  

In considering the evidence of record under Diagnostic Code 5295, the Board concludes that the Veteran is not entitled to an increased disability rating for his lumbosacral strain.  The medical evidence of record does not show that the Veteran has listing of the whole spine to opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  In fact, the August 2005 VA examination revealed normal curvature and symmetry of the Veteran's spine as well as normal and rhythm of spinal motion.  In addition, the August 2005 VA examiner noted that the Veteran had 70 degrees of forward flexion and the most recent examination report shows that the Veteran had 85 degrees of forward flexion.  

The Board does observe that an x-ray obtained in November 2000 revealed degenerative changes of the lumbar spine.  However, the August 2000 VA examination found the Veteran to have lateral flexion to 29 degrees to the right and 30 degrees to the left.  The August 2005 VA examiner also indicated that the Veteran had left lateral flexion from 0 to 25 degrees and right lateral flexion from 0 to 20 degrees.  Finally, the June 2009 VA examination report shows that the Veteran had left lateral flexion from 0 to 25 degrees and right lateral flexion from 0 to 25 degrees.  Thus, the Veteran's osteoarthritic changes do not appear to be associated with any loss of lateral motion.  The evidence does not show that the Veteran has severe lumbosacral strain.  Therefore, the Board finds that the Veteran has not met the criteria for an increased disability rating for his lumbosacral strain under Diagnostic Code 5295.  

When the evidence in this case is considered under the schedular certeria of Diagnostic Code 5292, the Board finds that the evidence of record does not establish entitlement to an increased rating for the Veteran's lumbosacral strain.  The medical evidence of record does not show that the Veteran has severe limitation of motion of the lumbar spine.  In this regard, the November 2000 VA examination found the Veteran to have forward flexion to 100 degrees, backward extension to 30 degrees, right lateral flexion to 29 degrees, and left lateral flexion to 30 degrees.  In addition, the August 2005 VA examiner indicated that the Veteran had forward flexion to 70 degrees, extension to 10 degrees, left lateral flexion from zero to 25 degrees, right lateral flexion from zero to 20 degrees, and left and right lateral rotation from zero to 10 degrees.  The April 2007 VA examination report shows that the Veteran exhibited flexion to 74 degrees with no limitation of motion on repetitive use, extension from 0 to 21 degrees with no limitation of motion on repetitive use, left lateral flexion from 0 to 24 degrees with no limitation of motion on repetitive use, right lateral flexion from 0 to 18 degrees with no limitation of motion on repetitive use, left lateral rotation from 0 to 21 degrees with no limitation of motion on repetitive use, and right lateral rotation from 0 to 26 degrees with no limitation of motion on repetitive use.  Finally, the June 2009 VA examination report shows that the Veteran exhibited flexion from 0 to 85 degrees, extension from 0 to 20 degrees, left lateral flexion from 0 to 25 degrees, left lateral rotation from 0 to 25 degrees, right lateral flexion from 0 to 25 degrees, and right lateral rotation from 0 to 25 degrees.

The Board notes that, as of 2002, there was no specific measure of the range of motion of the lumbar spine included in the regulations used to evaluate disabilities of the spine.  However, range of motion measurements were added with the September 2003 change in regulations.  See Plate V, 38 C.F.R. § 4.71a (2004).  While the substantive change in regulations from September 2003 cannot be used to evaluate the Veteran's level of disability prior to the change, the range of motion measurements from Plate V are instructive in understanding the given range of motion measurements and how they relate to the terms used in the earlier rating criteria-"slight" or "moderate."  In regards to the thoracolumbar spine, a full range of motion for forward flexion is 90 degrees, backward extension is to 30 degrees, left and right lateral flexion is to 30 degrees, and left and right rotation is to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2005).  Based on the aforementioned range of motion findings, the medical evidence of record has not demonstrated that the Veteran has severe limitation of motion of lumbar spine.  Therefore, the Board finds that the Veteran has not met the criteria for an increased disability rating under Diagnostic Code 5292.   

When the evidence of record is considered under the revised rating schedule that became effective on September 23, 2003, the Board also finds that an increased disability rating is not warranted for the Veteran's lumbosacral strain.  There is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less.  Although limitation of motion of the spine has been shown in this case, there is no evidence of ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  As such, the Veteran has not been shown to have forward flexion of the thoracolumbar spine.  Therefore, the Board finds that the Veteran is not entitled to an increased disability rating for his lumbosacral strain under the revised rating criteria.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in Deluca.  However, an increased disability rating for the Veteran's disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 20 percent disability rating under Diagnostic Code 5237.  Indeed, the December 2000 rating decision specifically contemplated this pain and its effect on the Veteran's functioning in its continuation of the 20 percent disability rating.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased disability rating.  

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome.  However, there is no evidence that the Veteran experienced any incapacitating episodes resulting from IVDS as defined by VA at any time during the course of his appeal.  See VA examination reports.  In this respect, the evidence of record fails to show that the Veteran had any incapacitating episodes of back pain that required him to stay in bed as either prescribed or supervised by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Accordingly, a higher disability rating is not warranted under Diagnostic Code 5243.

The Board recognizes that the Veteran has complained of pain radiating to his lower extremities.  However, the Board finds that a separate disability rating for neurological complications is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability.  Indeed, the most recent VA examination report included neurological testing, but did not diagnose the Veteran with any neurological disorder.  Thus, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994).

The Board recognizes the Veteran's statements attesting to his chronic pain.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  The Board has considered the lay statements of pain and restriction of activities and the VA examiners have considered the Veteran's statements as well.  In this respect, the VA examiners considered the Veteran's symptoms and provided the information necessary to rate the Veteran's disability in accordance with the rating criteria. In light of the overall evidence of record, the Veteran's disability does not warrant a disability rating in excess of 20 percent.  In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 20 percent disability rating and no higher.  The evidence is against the claim for a disability rating in excess of 20 percent.  

Based on the above, the Board finds that an increased disability rating is not warranted at any time during the pertinent appeal period.  Therefore, staged ratings for the Veteran's service-connected disability is not warranted.  See Hart, supra.

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 20 percent disability rating and a higher disability rating is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 20 percent for service-connected lumbosacral strain and the claim must be denied.  38 U.S.C.A. § 5107.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  However, the evidence of record simply does not show that the Veteran has an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.  The Board therefore finds that the assigned rating reasonably describes the Veteran's disability level and, consequently, it cannot be said that the available schedular evaluation for the disability is inadequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot.  See Thun, supra.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

Entitlement to a disability rating in excess of 20 percent for lumbosacral strain is denied.  


REMAND

Reason for Remand:  To provide new VA examinations, develop a claim of entitlement to a TDIU, and to issue a Statement of the Case.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to the Veteran's claim for a higher disability rating for migraine headaches and the right knee disability, the Veteran has claimed that his disabilities have worsened.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, additional examinations are appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, a remand is required so that the Veteran may be afforded new VA examinations.

In a February 2008 rating decision, the RO denied entitlement to a TDIU, service connection for defective vision to include as secondary to migraine headaches, service connection for degenerative joint disease of the hands and neck, service connection for muscle spasm of the neck, arms, back, fingers, toes, and legs, service connection for peripheral and polyneuropathy, service connection for tumor over nerve in brain, service connection for hearing loss, denied reopening a claim of entitlement to service connection for a nervous condition, and denied reopening a claim of entitlement to service connection for alcohol dependency.  The Veteran submitted a timely notice of disagreement with respect to these issues in March 2008.  The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue a Statement of the Case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). Accordingly, the issues must be remanded for the issuance of a SOC.  

In addition, a November 2009 rating decision denied service connection for bipolar disorder, denied reopening the claim for service connection for a right thigh disability, and denied service connection for hypertension.  In December 2009, the Veteran submitted a statement, disagreeing with the RO's decision.  Therefore, these issues must also be remanded for the issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC, containing all applicable laws and regulations, on the issues of entitlement to a TDIU, service connection for defective vision to include as secondary to migraine headaches, service connection for degenerative joint disease of the hands and neck, service connection for muscle spasm of the neck, arms, back, fingers, toes, and legs, service connection for peripheral and polyneuropathy, service connection for tumor over nerve in brain, service connection for hearing loss, whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a nervous condition, and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for alcohol dependency, entitlement to service connection for a bipolar disorder, whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right thigh disability, and entitlement to service connection for hypertension.  Manlincon, 12 Vet. App. 238.  Advise the Veteran of the time period in which to perfect his appeal.  If, and only if, the Veteran perfects an appeal as to any of these issues within the applicable time period, should an issue be returned to the Board for appellate review.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for an adequate rating.  The examiner should specifically state whether there are characteristic prostrating attacks and indicate their frequency over the previous months.  The examiner should also indicate whether there are very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected right knee disability.  The claims folder must be made available to the examiner for review, and the record should indicate that such a review was accomplished.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:

a.  The examiner should provide specific findings as to the range of motion of the right knee.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion.  The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's right knee disability.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.

b.  After considering the Veteran's documented medical history, the examiner should identify all impairments associated with the Veteran's right knee disability, including any instability, dislocation or removal of the semilunar cartilage or impairment of the tibia and fibula.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


